IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


WALLER CORPORATION,                        : No. 99 WM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
WARREN PLAZA, INC.,                        :
                                           :
                    Respondent             :


                                      ORDER


PER CURIAM

      AND NOW, this 12th day of May, 2016, the Applications for Leave to File Reply

are GRANTED. The Bill of Costs and the Application for Further Costs and Attorneys’

Fees are GRANTED, to the extent they seek recognition of Petitioner’s right to recover

counsel fees. This matter is REMANDED to the Court of Common Pleas of Washington

County to calculate the amount of counsel fees to be awarded. See 73 P.S. §512(b)

(providing that “the substantially prevailing party in any proceeding to recover any

payment under [the Contractor and Subcontractor Payment Act] shall be awarded a

reasonable attorney fee”).